                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

JAMES REILLY, #184122,

             Plaintiff,                     Civil Case Number: 2:19-11249
                                            Honorable Linda V. Parker
v.

TIM DONNELLON, ET AL.,1

             Defendants.
                                            /

     OPINION AND ORDER OF PARTIAL DISMISSAL AND DIRECTING
          PLAINTIFF TO PROVIDE DEFENDANTS’ ADDRESSES

                                   I. Introduction

       This is a pro se civil rights complaint filed under 42 U.S.C. § 1983. James

Reilly (“Plaintiff”), is confined at the St. Clair County Jail, awaiting trial on

multiple criminal sexual conduct charges. Plaintiff names fifteen defendants.

Plaintiff alleges she has been denied adequate medical care, that food handling


1
 Pursuant to Rule 10(a) of the Federal Rules of Civil Procedure, a party must
“name all the parties” in the title of the complaint. In subsequent filings (except an
amended complaint), only the first party needs to be named in the case caption and
“et al.” can be used to refer generally to the other parties. Fed. R. Civ. P. 10(a).
Plaintiff names several specific individuals in the heading of her Complaint but
then uses “et al.” The allegations in her Complaint refer to individuals not
specifically identified in the heading. To the extent Plaintiff is trying to sue
individuals not specifically listed in the heading, those claims are not properly
before the Court. Plaintiff shall file an Amended Complaint within twenty-one
(21) days of this Opinion and Order if she is seeking to assert claims against any
individual not listed in the case caption.
procedures are unsanitary and dangerous, and that she has been denied her right of

access to the courts. 2 Plaintiff has been granted leave to proceed without

prepayment of the fees for this action. See 28 U.S.C. § 1915(a)(1). For the reasons

discussed below, the Court is dismissing Defendants Donnellon, Buckley, Roberts,

Lake Huron Medical, Greg McConnell, Karl Tomion, Howard Heidemann, Duke

Dunn, Jeffrey Bohm, David Rushing, Bill Gratopp, Derik Evenson, and Kyle

Adams. The Court also is dismissing Plaintiff’s food-related and access to the

courts claims.

                              II. Factual Allegations

       Plaintiff’s Complaint chiefly concerns the medical care she has received

since her detention at the St. Clair County Jail. She claims that, upon her entry to

the jail on September 29, 2019, Defendant Tarrah, a licensed practical nurse,

confiscated her medications, including medication prescribed to regulate her heart

rhythm and estrogen. (Compl. at 2-3.) Plaintiff was without the medications for

several days, leading to an episode of severe chest pain and difficulty breathing.

(Id. at 2-3.)




2
 Plaintiff uses female pronouns when referring to herself. The St. Clair County
Circuit Court docket sheet designates Plaintiff as male. See People v. Reilly, No.
18-2362-FY. Nevertheless, the Court will follow Plaintiff’s preference and use
female pronouns in referring to her in this Order.
                                          2
      Plaintiff states that, in addition to heart problems, she suffers from damaged

discs and nerves, which cause excruciating pain. Plaintiff alleges that she was not

provided with consistent or adequate dosages of pain medication, and lacked

sufficient funds to purchase medication from the commissary. (Id. at 4.) On

November 16, 2018, the jail ceased providing Plaintiff even intermittent access to

pain medication. (Id. at 5.) Plaintiff filed a grievance. Several days later,

Defendant Colleen Spencer, a nursing supervisor, visited Plaintiff and told her not

to file additional grievances. (Id.) Defendant Spencer also allegedly denied

Plaintiff pain medication. (Id.)

      Plaintiff further claims that she has suffered from acute intestinal distress for

over 200 days caused by inadequate quality of food and unsafe food handling. (Id.

at 6.) Finally, Plaintiff alleges she has had difficulty obtaining necessary materials

to prepare this complaint. (Id. at 6-7.)

                                   II. Legal Standard

      Under the Prison Litigation Reform Act of 1996 (“PLRA”), the Court is

required to sua sponte dismiss an in forma pauperis complaint before service if it

determines the action is frivolous or malicious, fails to state a claim upon which

relief can be granted, or seeks monetary relief against a defendant who is immune

from such relief. See 42 U.S.C. § 1997e(c); 28 U.S.C. § 1915(e)(2)(B). The Court

is similarly required to dismiss a complaint seeking redress against government


                                           3
entities, officers, and employees that it finds to be frivolous or malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. See 28 U.S.C. § 1915A. A complaint

is frivolous if it lacks an arguable basis in law or in fact. Denton v. Hernandez,

504 U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S. 319, 325 (1989).

      Federal Rule of Civil Procedure 8(a) requires that a complaint set forth “a

short and plain statement of the claim showing that the pleader is entitled to relief,”

as well as “a demand for the relief sought.” Fed. R. Civ. P. 8(a)(2), (3). The

purpose of this rule is to “give the defendant fair notice of what the . . . claim is

and the grounds upon which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957) and Fed. R.

Civ. P. 8(a)(2)). While such notice pleading does not require detailed factual

allegations, it does require more than the bare assertion of legal conclusions.

Twombly, 550 U.S. at 555. Rule 8 “demands more than an unadorned, the

defendant-unlawfully-harmed me accusation.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009).

                                    III. Discussion

      Plaintiff fails to satisfy minimum pleading requirements as to Defendants

Donnellon, Buckley, Roberts, Lake Huron Medical, McConnell, Tomion,

Heidemann, Dunn, Bohm, Rushing, Gratopp, Evenson, and Adams because she


                                            4
fails to make sufficient allegations to give these defendants fair notice of the

claim(s). Twombly, 550 U.S. at 555. A complaint must allege each defendant’s

personal involvement with the alleged violation of federal rights. See Frazier v.

Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (dismissing claims where

complaint did not allege which of the named defendants were personally involved

in or responsible for each alleged violation of rights). Aside from naming these

individuals as defendants, Plaintiff makes no specific allegations against them.

The Court dismisses these defendants.

      Plaintiff also fails to satisfy minimum pleading requirements for her food-

related and access to the courts claims. Plaintiff alleges that the poor quality of the

food and the unsanitary manner in which it is stored and prepared have sickened

her. She also alleges she had difficulty obtaining necessary materials for filing this

lawsuit, including access to legal research, paper, and ink. Plaintiff fails to connect

either of these claims to any specific defendant(s). She merely alleges that these

violations occur. These assertions are insufficient to satisfy Rule 8’s basic

pleading standard and the claims will be dismissed. This dismissal is without

prejudice so as not to foreclose Plaintiff from refiling this claim to meet the

requirements of Federal Rule 8 should she opt to do so.




                                           5
                                  III. Conclusion

      The Court concludes that Plaintiff fails to state a claim upon which relief

may be granted under 42 U.S.C. § 1983 against Defendants Tim Donnellon,

Thomas Buckley, Pat Roberts, Lake Huron Medical, Greg McConnell, Karl

Tomion, Howard Heidemann, Duke Dunn, Jeffrey Bohm, David Rushing, Bill

Gratopp, Derik Evenson, and Kyle Adams. The Court is DISMISSING these

defendants.

      The Court also is DISMISSING WITHOUT PREJUDICE Plaintiff’s

claims that her right of access to the courts was violated and that the food served is

poor quality and improperly prepared and stored.

      Because Plaintiff is proceeding in forma pauperis, the Court may direct

officers of the court to serve the complaint. 28 U.S. C. § 1915(d). Plaintiff has not

provided addresses for Defendants Colleen Spencer or Tarrah. It is Plaintiff’s

burden to identify defendants with sufficient particularity to allow United States

Marshals to attempt service. Byrd v. Stone, 94 F.3d 217, 219 (6th Cir. 1996).

Plaintiff is directed to provide the addresses of these defendants within thirty days




                                          6
from the date of this order to allow for service of the Complaint.

      IT IS SO ORDERED.

                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE

 Dated: June 20, 2019

 I hereby certify that a copy of the foregoing document was mailed to counsel of
 record and/or pro se parties on this date, June 20, 2019, by electronic and/or
 U.S. First Class mail.

                                               s/ R. Loury
                                               Case Manager




                                          7
